Dibell, J.
Judgment was entered in St. Louis county against the defendants for personal property taxes. They appeal from the judgment. Their objection is that it includes an 8/10 mill tax levy for school purposes pursuant to Laws 1921, p. 537, c. 357, entitled “An act to provide for county school tax levies in certain counties and for the apportionment and distribution of the same.” The ground of their objection is that the statute is unconstitutional as special legislation.
The Constitution provides that the legislature shall pass no special law “regulating the management of public schools, the building or repairing of schoolhouses and the raising of money for such purposes.” Const, art. 4, § 33. Sections 1 and 2 of the statute imposing the 8/10 mill tax are:
“In every county in this state in which the assessed valuation of real and personal property, exclusive of moneys and credits, exceeds two hundred aru'd fifty million dollars ($250,000,000) and the total territory of each such counties exceeds five thousand square miles (5,000), the County Auditor shall annually on or before the 10th day of October make a special county school tax levy not to exceed eight tenths of one mill upon all taxable property in the county which tax and the proceeds thereof shall be apportioned by the County Auditor of each such counties among the school districts of the county as follows:
“In each common, independent, special and unorganized school district in said counties in which a tax levy of thirty (30) mills does not bring a revenue equal to ninety dollars ($90.00) per pupil, the County Auditor shall apportion to such districts an amount equal to the difference between what a thirty (30) mill tax levy brings per pupil and the amount of ninety ($90.00) dollars per pupil; provided, that where the tax levied under Section 1 of this act does not in any tax-year produce a sum sufficient to pay the per pupil allowance of ninety ($90.00) dollars in full, then the Auditor shall for that year automatically reduce the maximum of ninety dollars per pupil to an amount that will allow all obligations to be paid *202in full, and the amount so paid shall be the full amount to be paid any school district under this act for that year.”
The Constitution enjoins upon the legislature the establishment of a general and uniform system of public schools so effective as to reach each township in the state. Const, art. 8, §§ 1, 3. It does not prescribe the taxing or administration unit. That is left to the legislature. State v. City of St. Paul, 128 Minn. 82, 150 N. W. 389; Associated Schools v. School District, 122 Minn. 254, 142 N. W. 325, 47 L. R. A. (N. S.) 200. To some extent the state is now the taxing unit. The administrative basis of our public school system is the school district maintained chiefly by local taxation.
It is the definite purpose of the statute to impose a burden of taxation upon the county at large for the aid of districts which upon a levy of a 30-mill school tax do not produce a per pupil revenue of $90. It is not claimed that the state might not require each county of the state to make such a levy. The question is whether area and assessed valuation afford a proper basis of classification. The statute is applicable only to St. Louis county. It is hardly to be supposed that another county will come into a class based on such area. The classification is not necessarily bad because it includes but one county. If it is arbitrary and but another way of naming St. Louis county, it is bad. If it is based upon differences reasonably justifying such legislation, it is valid.
We have reached the conclusion that there is such relation between so great an area coupled with so large an assessed valuation as to sustain the propriety of a difference in legislation as to school revenues so that the districts having a relatively small per pupil revenue may have help from the body of the county. So large a county in Minnesota must have sparsely settled communities with a relatively small taxing value. The costs of administration, because of the small number of pupils in a given area, and the large cost of transportation, make a large per pupil education cost in such communities. The large valuation indicates that there is in the property of the county ability to help the less favored districts so that schools of the minimum requirements in the way *203of per pupil revenue may be maintained. Whether pupils in every part of properly classified counties, or of the state, shall have substantially- the same educational opportunities, the additional revenue therefor coming from a larger taxing unit than the district, is a matter of legislative policy. We cannot say that the classification adopted to accomplish the end in view is arbitrary. That pupils in poor districts in other counties, situate like those benefited in St. Louis, will not be benefited, does not establish an improper classification. The statute, if applied to all counties, in many would result in no material gain to poor districts. • In counties having like conditions throughout it would not be effective. Its purpose is to give help to the weaker where conditions throughout a county are not uniform. And again, legislation is not unconstitutional merely because it does not reach so far as possibly it might and though it does not remedy all evils. There are practical elements and practical results to be considered. Miller v. Wilson, 236 U. S. 373, 35 Sup. Ct. 342, 59 L. ed. 628, L. R. A. 1915F, 829; Bosley v. McLaughlin, 236 U. S. 385, 35 Sup. Ct. 345, 59 L. ed. 632; Dominion Hotel v. State, 249 U. S. 265, 39 Sup. Ct. 273, 63 L. ed. 597; Seamer v. Great Northern Railway Co. 142 Minn. 376, 172 N. W. 765.
We make no attempt to review or apply the cases. They are thoroughly considered in the briefs of counsel. That entire harmony or logical consistency should exist in the application of so general a constitutional provision to so many particular instances is not to be expected. The cases and discussions of them are accessible. Dunnell, Minn. Dig. & Supp. §§ 1677-1679; 7 Minn. L. E. 133, 187.
Order affirmed.